Citation Nr: 0028776	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  97-23 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Raul Correa Grau, M.D.


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel
INTRODUCTION

The veteran served on active duty from February 1956 to 
August 1959 and from October 1959 to April 1960 and from July 
1962 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied service connection for 
schizophrenia on the basis that no new and material evidence 
had been submitted to reopen a claim for service connection 
for schizophrenia.  A claim for service connection for a 
psychiatric disorder had been finally denied in a March 1988 
decision of the Board.

The Board denied the veteran's petition to reopen a claim for 
service connection for schizophrenia in an August 1999 
decision.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2000 order, the Court granted a Joint Motion for Remand 
submitted by the parties, and the case has remanded to the 
Board for further action pursuant to the Joint Motion.


FINDINGS OF FACT

1.  The reports dated in 1995 and 1998 of Dr. Raul Correa 
Grau were not previously submitted to agency decisionmakers, 
bear directly and substantially upon the specific matter 
under consideration, and, in connection with evidence 
previously assembled, are so significant that they must be 
considered in order to fairly decide the merits of the claim.

2.  Symptoms of a mental disorder manifested in service in 
1960 were the early manifestations of schizophrenia which 
still exists today.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for service connection for schizophrenia.

2.  Service connection for schizophrenia is warranted in this 
case.  38 U.S.C.A. §§ 1131, 5107(b) (West 1991); 38 C.F.R. 
§ 3.303, 3.304 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The veteran served on active duty from February 1956 to 
August 1959 and from October 1959 to April 1960 and from July 
1962 to July 1964.

Service medical records from the first period of active duty 
show no complaints or findings relevant to a psychiatric 
disorder.  The veteran's DD Form 214 from that period shows 
that he was honorably discharged and recommended for 
reenlistment.

The DD Form 214 from the second period of active duty shows 
that the veteran did reenlist and entered onto active duty in 
October 1959.  Service medical records from this period of 
service reflect that in February 1960 the veteran was 
admitted to the Neuropsychiatric Service with the diagnosis, 
Undetermined Maladjustment, Situational, Acute.  He had been 
referred to sick bay on several occasions because of 
outbursts of highly agitated behavior and for threatening 
others.  On admission, he was agitated, anxious and mildly 
depressed.  He was free from the manifestations of psychosis, 
and there was no clinical evidence of impaired reality 
testing, thought disorder, or grossly inappropriate affect.  
He complained of being severely homesick and lonesome for his 
parents.  Within the past three months, he had withdrawn from 
other crewmembers and had lived a schizoid existence.  He had 
been bothered by frequent nightmares and dreams.  His 
behavior had been quite eccentric, with frequent outbursts of 
hostility and anger with little provocation.  He had been 
unsociable and seclusive aboard ship and had revealed 
evidence of anxiety and depression.  He was concerned and 
worried about the possibility that he was mentally ill.

Routine physical, neurological, and laboratory examinations 
were well within the limits of normal.  It was noted that 
past history, as elicited from the veteran, revealed evidence 
that a behavior and personality disorder existed prior to 
service.  During his childhood, he was bothered by chronic 
nail biting, seclusiveness, temper tantrums and frequent 
outbursts of anger and irritability.  He had quit school in 
the 11th grade to assist his family financially.  He had 
worked as a mechanic and at common labor jobs before 
enlisting in the service.  Throughout his tour of active 
duty, he had shown inadaptability, ineptness, and, on 
numerous occasions, poor judgment.  He made a poor work and 
social adjustment aboard ship and revealed a lack of 
motivation to remain in the service.

During his hospital stay, the veteran adjusted to the 
hospital routine without much difficulty but continued to 
reveal seclusiveness, eccentricity, and unsociability.  He 
constantly repeated that he was quite homesick and worried 
about his parents.  He failed to gain any insight into his 
basic personality and continued to lack motivation to return 
to duty.  It was noted that, after an adequate period of 
observation and treatment, the veteran's case was reviewed by 
a conference of staff psychiatrists who agreed that his 
chronic personality defect precluded a satisfactory 
adjustment to military life.  The diagnosis was schizoid 
personality and it was found to have existed prior to entry 
to service.  It was felt that no amount of treatment would 
restore the veteran to duty status.  The Medical Board 
recommended that he be discharged, and the discharge was 
approved in April 1960 by reason of unsuitability.  The final 
diagnosis at discharge from the hospital in April 1960 was 
schizoid personality which existed prior to entry into 
service.

Nurses' notes from the period of hospitalization from 
February 24, 1960, to April 8, 1960, show that on some days 
the veteran mixed fairly well with other patients; played 
basketball or catch, lifted weights, or watched television; 
amused other patients, joking around and being in good 
spirits; and ate and slept well.  However, on other days, the 
veteran complained of stomach pain or upset stomach; seemed 
anxious or became upset; ate little and slept poorly; did not 
mix well with other patients; and exhibited strange behavior 
such as barking or "yipping" like a dog or making other 
animal sounds.

His DD Form 214 and other service records in the claims file 
show that, although the veteran was not recommended for 
reenlistment following his discharge in April 1960, he did 
reenlist in July 1962.  Service medical records from this 
period of active duty show that the veteran checked "no" on 
the Report of Medical History portion of his enlistment 
examination which inquired as to whether he had ever had 
"frequent trouble sleeping", "frequent or terrifying 
nightmares", "depression or excessive worry" or "nervous 
trouble of any sort".  No complaints or findings relevant to 
a psychiatric disorder were noted in the service medical 
records from this period of service.  However, in August 
1963, the veteran was admitted to a service department 
hospital for epigastric pain.  He provided a history of 
intermittent episodes of epigastric burning readily relieved 
by food and antacids.  An upper gastrointestinal (GI) series 
and barium enema were negative.  On the day after admission, 
a large fecal impaction was removed and his lower quadrant 
pain remitted with no further recurrence.  He was found fit 
for duty and returned to duty.

In April 1964, the veteran was seen for right lower quadrant 
pain.  It was noted that he had a long history of 
intermittent lower abdominal pain.  The impression was 
questionable appendicitis.  At the time of the July 1964 
discharge examination, the veteran's complaints included 
stomach pain.  An upper GI series reflected that the 
esophagus, stomach, duodenal bulb and duodenal sweep, as well 
as the visualized small bowel, appeared within normal limits.

The veteran filed his original claim for service connection 
for a nervous condition in November 1966.  He also claimed 
service connection for a stomach condition and an ulcer.  The 
RO notified the veteran of a scheduled VA examination in 
connection with his claim for service connection, but he 
failed to report for the examination, and the RO denied his 
claim in April 1967.

In September 1968, the veteran wrote to the RO and stated 
that he was now willing to report for an examination, and he 
underwent a VA neuropsychiatric examination in October 1968.  
The examiner noted the history of the veteran's having been 
in a psychiatric ward on one occasion during service.  The 
examiner noted that the veteran's chief complaints were of 
several physical ailments as well as nervousness, 
tremulousness and insomnia.  On mental status evaluation, the 
examiner noted that the veteran smiled inappropriately.  He 
was clean, not tidy, in fairly good contact, and was well 
oriented, relevant and coherent.  However, his speech was low 
and his productions, slow.  He denied auditory and visual 
hallucinations, although he thought at times that someone was 
following him around.  He readily admitted to ideas of 
reference.  Insight was superficial; judgment, fair.  The 
diagnosis was anxiety reaction.  The examiner noted that the 
degree of incapacity was moderate to severe.

On a November 1968 VA Gastrointestinal examination report, 
the examiner noted that the veteran stated that for the past 
6 or 7 years he had complained of more or less continuous 
bloating, hyperacidity, and frequently belching.  He reported 
that the symptoms improved with the ingestion of milk.  He 
stated that these symptoms made him very nervous and anxious 
and interfered with his sleep.  He also complained of 
frequent constipation.  On physical examination, the doctor 
noted that the veteran was "rather depressed-looking".  The 
abdomen showed increased tympanism but otherwise was 
unremarkable.  The rest of the physical examination was 
within normal limits.  The impression was psychophysiologic 
GI reaction.  The examiner noted that there was no laboratory 
or x-ray evidence of GI pathology at present.

In a February 1969 rating decision, the RO denied service 
connection for anxiety reaction and granted service 
connection for psychophysiologic GI reaction and assigned a 
30 percent rating for this disability.  The veteran was sent 
an award letter in March 1969.  In November 1969, the RO 
requested an opinion from the Chief, Medical Administration 
Division.  It was noted on the request that the veteran was 
diagnosed during service in February 1960 with an acute 
situational maladjustment in a schizoid personality and at 
present was diagnosed with moderately severe anxiety 
reaction.  The RO requested that the opinion of a specialist 
"relate both conditions."  Later that month, the RO 
received the response from the Chief, Psychiatric Service, 
that the diagnosis of acute situational maladjustment was in 
error because the symptomatology presented in service was the 
same as that presented now.  It was noted that, at the time 
that he was examined in October 1968, he showed some schizoid 
features in addition to the anxiety reaction.  It was 
recommended that the veteran be re-examined in one year 
because "there might be underlying psychosis."

In January 1970, the veteran underwent another VA psychiatric 
examination.  On mental status examination, the examiner 
noted that the veteran's affect was appropriate but his mood 
somewhat melancholic.  His speech was logical, coherent, and 
relevant.  His stream of thought was spontaneous.  He denied 
hallucinations, delusions, and elusions.  He denied 
self-destructive thought or homicidal tendencies.  He had 
several physical complaints.  His general knowledge was poor; 
insight and judgment were present; concentration, memory, and 
mathematical calculation were good.  Proverbs were abstracted 
and the veteran was functioning at a normal level of 
intellectual capacity.  The diagnosis was psychophysiological 
GI reaction.

In a March 1970 rating decision, the RO confirmed the 30 
percent rating for psychophysiologic GI reaction.  In June 
1970, the veteran filed a notice of disagreement with the 
rating assigned for the service-connected psychophysiologic 
GI reaction and also stated that his nervous condition should 
be service-connected and rated separately.  A statement of 
the case was issued on these two issues in July 1970.

In a January 1971 VA psychiatric examination, the examiner 
reviewed the medical evidence of record including the service 
medical records.  Findings on mental status examination 
included, "Content of thought was marked by somatic 
delusions, mostly involving his gastro-intestinal tract."  
It was also noted that he harbored suspicion of being talked 
about, was suspicious of everybody and trusted nobody, and 
was withdrawn from social life.  Sensorium was clear and he 
was oriented.  Memory was poor.  Mental grasp and 
intellectual capacities were somewhat impaired.  He had no 
insight into his mental condition and his judgment was 
defective.  The diagnosis was hysterical neurosis, conversion 
type, in a schizoid personality, manifested by 
psychophysiologic responses.  The examiner noted that the 
disability was severe.

In a March 1971 rating decision, the RO increased the rating 
of 30 percent, formerly assigned for psychophysiologic GI 
reaction, to 70 percent for hysterical neurosis, conversion 
type, in a schizoid personality, manifested by 
psychophysiologic responses.

In October 1973, the veteran again claimed unemployability.  
On a November 1973 VA psychiatric examination, the examiner 
noted that a special psychiatric examination was asked for 
"to determine whether the veteran is unemployable."  The 
veteran provided a history of having worked as an auto 
mechanic prior to service and of not having held any gainful 
employment after service.  The veteran stated that he was not 
under any medical treatment.  On examination, the veteran's 
general mood was depressed, affect shallow and at times 
inappropriate.  Body movements were slow and restrained; 
psychomotor activity retarded.  He was attentive and 
cooperative in a passive way.  His face showed a sad and 
silly smile.  Stream of mental activity was slow, verbal 
productivity not always relevant and at times incoherent.  
Thinking was self-absorbed and concrete.  Blocking of thought 
was observed.  He was a shy, aloof and withdrawn person.  He 
was preoccupied with somatic symptoms, mostly involving his 
gastrointestinal tract.  These complaints had a delusional 
quality.  He spoke of a suicidal attempt during military 
service, at which time he was rushed to a hospital.  The 
veteran seemed to be quite detached, showed little stamina.  
It was felt that he would develop, under stress, an acute 
psychosis, most likely of a schizophrenic nature.  Insight 
into his mental condition was missing.  Judgment was faulty.

The diagnosis was hysterical neurosis, conversion type, 
chronic; schizoid personality make-up.  The disability was 
moderately severe to severe and psychiatric attention was 
advisable to prevent deterioration.  The examiner rendered 
the opinion that the veteran was likely to develop acute 
schizophrenia if placed under any stress due to the 
heightened anxiety stemming from any superimposed situational 
problem.  The examiner noted that any employment could 
represent such a stress.  In a January 1974 rating decision, 
the RO granted a total rating based on individual 
unemployability.

On a May 1975 VA psychiatric examination, the examiner noted 
that the veteran spoke or related in a morose, retarded and 
occasionally slurring speech and claimed that he was very 
sick as he was taking many pills that made him feel drowsy 
and sluggish in his psychomotor activity.  Orientation was 
fairly accurate.  The veteran reported eluding mixing with 
people as he was ill-humored with general malaise and tired.  
He related that he had many enemies, distrusted his 
neighbors, and did not want his wife to be friendly with 
neighbors.  He stated that he heard voices at night, 
mentioning his name and ordering him to come out of the 
house.  He reported having seen visions of a man dressed in 
white who comes near him and disappears.  The veteran related 
many referential ideas.  Mood was generally irritable; 
insight and judgment were defective.  The diagnosis was 
schizophrenic reaction, paranoid type, chronic, severe.

In a June 1976 rating decision, the RO proposed severing 
service connection and noted that the issue was service 
connection for a psychosis.  The RO noted that the diagnosis 
in service during the period of hospitalization in 1960 was 
schizoid personality and that it was determined that it had 
existed prior to service.  The RO noted that the Physical 
Evaluation Board recommended the veteran's separation due to 
this personality disorder.  The RO noted that the veteran did 
not reveal the previous determination by the Physical 
Evaluation Board when he reenlisted for a subsequent period 
of service and that the service records for that period were 
completely silent as to any psychiatric abnormality during 
that period.  The RO noted the GI complaints during the 
subsequent period of service and that an upper GI series was 
negative.  The RO noted that the October 1968 VA psychiatric 
and GI examination resulted in diagnoses of anxiety reaction 
and psychophysiological GI reaction, respectively, and 
service connection was denied for anxiety reaction and 
granted for psychophysiologic GI reaction in February 1969.  
The RO also noted that expert opinion had been requested 
concerning the difference between the acute situational 
maladjustment noted in service and the anxiety reaction 
diagnosed on the October 1968 VA examination and that the 
staff psychiatrist rendered the opinion that the diagnosis in 
service was in error since the symptoms in service were the 
same as those on which the diagnosis of anxiety reaction had 
been made.  The RO noted that on the January 1971 VA 
examination, the diagnosis of hysterical neurosis, conversion 
type in a schizoid personality manifested by 
psychophysiologic responses was rendered and that on the 
March 1971 rating decision had changed the diagnosis of the 
service-connected condition from psychophysiologic GI 
reaction to hysterical neurosis, conversion type in a 
schizoid personality manifested by psychophysiologic 
responses.

The RO concluded that the acute symptoms of epigastric nature 
demonstrated during the last period of service bore no 
relationship to the diagnoses of anxiety reaction or 
psychophysiologic GI reaction rendered on the October 1968 VA 
examination reports.  The RO noted that the initial diagnosis 
of psychoneurosis was made more than three years after the 
veteran's separation from service.  The RO concluded that the 
granting of service connection for psychophysiologic GI 
reaction in the rating decision of February 1969 and the 
subsequent granting of service connection for hysterical 
neurosis by the March 1971 rating decision had been clear and 
unmistakable error.  Therefore, the RO proposed severance of 
service connection for the service-connected condition.  In 
an August 1976 rating decision, service connection was 
severed.

The veteran appealed to the Board and, in an April 1977 
rating decision, the Board denied the restoration of service 
connection for a psychiatric disability.  The veteran sought 
to reopen his claim for service connection for a psychiatric 
disorder on occasion over the years and reopening was denied 
by the Board in August 1982 and March 1988.  In August 1989, 
the Board denied service connection for an organic GI 
disorder, and in September 1994, the Board denied service 
connection for post-traumatic stress disorder (PTSD).

The present appeal arises from a January 1994 petition to 
reopen the claims for service connection for schizophrenia 
and for PTSD.  In a September 1996 rating decision, the RO 
denied service connection for PTSD and in a January 1997 
rating decision, the RO denied service connection for 
schizophrenia on the basis that no new and material evidence 
had been submitted to reopen the claim.  The veteran appealed 
the January 1997 rating decision to the Board, and, 
therefore, the issue before the Board is whether new and 
material evidence has been submitted to reopen a claim for 
service connection for schizophrenia.

In the April 2000 Motion for Remand, the parties specifically 
noted that the Board should consider the issue of whether 
there was new and material evidence to reopen the claim in 
light of the analysis of the holdings of the United States 
Court of Appeals for Veterans Claims (Court) in Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) and in Winters v. West, 
12 Vet. App. 203 (1999).  See Joint Motion at 5-6.  In 
addition, the parties noted that the statements of Dr. Raul 
Correa Grau "appear to be 'new' evidence, insofar as they 
corroborate the theory that the veteran's disability began in 
service."  See Joint Motion at 7.  The parties stated that 
therefore the Board should provide additional reasons or 
bases when addressing the question of whether or not Dr. 
Correa's statements are sufficient to constitute new and 
material evidence to reopen the claim.  Id.

Since April 2000 when the Court order granted the Joint 
Motion, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) issued a decision vacating and 
remanding the Court's decision in Winters.  See Winters v. 
Gober, No. 99-7108 (Fed. Cir. July 26, 2000).  The Federal 
Circuit held that the Court should not assess, as it did in 
Winters, whether a claim is well grounded until and unless 
the VA rules on the issue after the claim is properly 
reopened in response to the presentation of new and material 
evidence and the issue is properly presented on appeal.  
Winters, No. 99-7108, slip op. at 7.  The Board notes that, 
since the Court's decision in Winters has been vacated by the 
Federal Circuit, the Board will not consider that case in 
resolving the claim here, despite the requirement in the 
Joint Motion for the Board to do so.  However, as 
specifically noted in the Federal Circuit's decision, the 
Federal Circuit expressed no opinion regarding the Court's 
decision in Elkins.  Winters, No. 99-7108, slip op. at 9.

Analysis.
Applicable Law.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be established for a current 
disabling disease by showing that the disease began or had 
its onset during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection for certain 
diseases, such as psychoses, also may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the law presumes 
that the disease had its onset or began in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  Service 
connection may not be granted for congenital or developmental 
defects, such as personality disorders, because they are not 
considered diseases or injuries under the law.  38 C.F.R. 
§ 3.303(c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

A well-grounded claim is "a plausible claim, one that is 
meritorious on its own or capable of substantiation."  
Robinette v. Brown, 8 Vet. App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  For a claim for 
service connection to be well grounded, there generally must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the 
assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  Generally, the Board should 
consider only the evidence that is or may be favorable to the 
claim in deciding whether a claim is well grounded.  See 
Clyburn v. West, 12 Vet. App. 296, 302 (1999), citing Arms v. 
West, 12 Vet. App. 188, 195 (1999) (noting that generally 
"only the evidence in support of the claim is to be 
considered" in determining whether a claim is well 
grounded), overruled on other grounds by Kessel v. West, 13 
Vet. App. 9, 19 (1999).

Where a claim is well grounded, VA has the duty to assist 
claimant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  When, after consideration of all 
evidence and material of record in a case, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 58 (1990) (indicating that, where the findings of 
the Board on issues of material fact are properly supported 
and reasoned and the Board concludes that the preponderance 
of the evidence weighs against the claim of the veteran as to 
the finding of fact, the benefit of the doubt rule is not for 
application).

New And Material Evidence To Reopen.

The Board notes that the last final denial of a claim for a 
psychiatric disorder other than PTSD was the Board's March 
1988 decision.  Thus, the first issue presented by the case 
is whether the veteran has submitted new and material 
evidence to reopen his claim for service connection for 
schizophrenia since that decision was issued.

There is medical evidence of record showing that the veteran 
has been diagnosed with schizophrenia.  Most recently, the 
diagnosis of schizophrenia, chronic, undifferentiated type 
was rendered by a Board of three VA psychiatrists in an 
examination report which is dated June 1996, although in the 
body of the report it is indicated that the Board of three 
psychiatrists evaluated the veteran in July 1996.  A 
diagnosis of chronic schizophrenia, undifferentiated type, 
was also shown by medical evidence at the time of the Board's 
March 1988 decision, as reflected, for example, in a 
September 1984-February 1985 VA Hospital Summary.  Therefore, 
it is conceded that the veteran has schizophrenia and that 
point is not in dispute in the case.  Rather, the material 
issue in this case is whether schizophrenia had its onset in 
service or, since the disease is a psychosis, whether it 
manifested itself to a degree of 10 percent or more within 
one year of separation from service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (indicating that a 
material issue is one on which the outcome or determination 
of the matter depends); see also Stedman's Medical Dictionary 
1579 (26th ed. 1995) (noting that schizophrenia is a common 
type of psychosis).

The March 1988 Board decision noted that the Board's final 
decision of April 1977, which upheld the severance of service 
connection for a psychiatric disorder, was predicated on 
certain findings of fact, namely, (1) that on one occasion 
during active military service, the veteran had an acute 
situational reaction and was subsequently diagnosed as having 
a schizoid personality; (2) that no chronic acquired 
psychoneurosis or psychosis was present during active 
military service or within one year thereafter; and (3) that 
in 1968 the veteran was diagnosed as having various 
manifestations of psychoneurosis, and in 1975 a psychosis was 
diagnosed.  Subsequent Board decisions, including the March 
1988 Board decision, did not reopen the claim because they 
found that new evidence submitted did not change the factual 
basis on which the previous denials were predicated.

Evidence submitted since the Board's March 1988 decision 
includes the reports of psychiatric evaluation by Dr. Raul 
Correa Grau, dated in August 1995 and February 1998.  In the 
August 1995 report, Dr. Correa expressed the opinion that the 
period of service during which the veteran was hospitalized 
due to a nervous condition was the moment of the onset of 
schizophrenic reaction.  In the February 1998 statement, Dr. 
Correa expressed the opinion that the veteran acquired 
schizophrenia in the military service.

The Board notes first that Dr. Correa's statements are new in 
the sense that they have not been previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a).  However, prior 
to the March 1988 Board decision, there was other evidence of 
record indicating that the symptoms that the veteran 
experienced in service were the early manifestations of 
schizophrenia rather than the manifestations of a personality 
disorder.  In this regard, the February 1986 report of Nilda 
M. Keene, M.D., reflects her finding that the veteran was 
suffering from chronic schizophrenia and that her review of 
the medical evidence of record showed that he had been a 
chronic schizophrenic for many years.  Dr. Keene also 
expressed the opinion that schizophrenia started upon the 
veteran's "first commitment to the naval hospital in 1960."  
In addition, in November 1981, Roberto A. Capestany, M.D., 
J.D., testified at a hearing at the RO on the veteran's 
behalf and provided his opinion that the nervous condition 
which manifested itself in service in 1960 was not a 
personality disorder but the prodromal or early phase of 
schizophrenia.  The Board concludes that, because Dr. 
Correa's statements serve to corroborate the opinions of Drs. 
Keene and Capestany, the evidence provided by Dr. Correa is 
not merely cumulative of prior evidence but rather is 
material evidence because its corroboration of the material 
issue in the case contributes to a more complete picture of 
the circumstances surrounding the origin of the veteran's 
schizophrenia and as such is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  Accordingly, 
the Board concludes that Dr. Correa's statements constitute 
new and material evidence to reopen the claim for service 
connection for schizophrenia.

Well Grounded Claim.

With regard to whether the claim is well grounded, the Board 
notes that all three requirement of a well grounded claim, as 
defined in Caluza, are met in this case.  First, as noted 
above, there is a medical diagnosis of current schizophrenia, 
most recently, on the June 1996 VA examination report and in 
the February 1998 statement of Dr. Correa.  Second, there is 
medical evidence of in-service incurrence of a disease -- or 
at least, of in-service incurrence of a mental disorder which 
was diagnosed in service, not as a disease, but as a 
personality disorder -- and whether the symptoms described in 
the service medical records in 1960 were actually early 
manifestations of schizophrenia or rather were the 
manifestations of a personality disorder is the crux of the 
matter in this case.  Third, there is medical evidence of a 
nexus between the in-service mental disorder and the current 
schizophrenia in the form of the opinions of Drs. Capestany, 
Keene, and Correa.  Caluza, 7 Vet. App. at 506.  Considering 
only this evidence which is favorable to the claim for 
service connection for schizophrenia, without regard to 
conflicting or contrary evidence or evidence that is 
otherwise unfavorable to the claim, the Board concludes that 
the claim for service connection for schizophrenia is a well 
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); see 
Clyburn, 12 Vet. App. at 302, citing Arms, 12 Vet. App. at 
195 (noting that generally "only the evidence in support of 
the claim is to be considered" in determining whether a 
claim is well grounded), overruled on other grounds by 
Kessel, 13 Vet. App. at 19.

In determining whether the reopened claim is well grounded, 
the Board is cognizant of the due process requirements as 
outlined in Bernard v. Brown, 4 Vet. App. 384 (1993), which 
might require a remand to the RO for its prior consideration 
of this issue.  However, in view of the finding that the 
claim is, indeed, well grounded, the Board finds that the 
veteran's due process rights have not been prejudiced by the 
Board's consideration of this issue.  In addition, the Board 
notes that, in view of the favorable decision that follows, 
the veteran will not be prejudiced in any way by the Board's 
proceeding to make a determination on the merits of the 
claim.

Service Connection For Schizophrenia.

The Board notes that there is no medical evidence dated from 
July 1964 to July 1965 in this case.  Moreover, there is no 
medical evidence in the case that is otherwise relevant to a 
claim, if any, that a psychosis manifested itself to a degree 
of 10 percent or more within a year after separation for 
service in July 1964.  Therefore, there is no evidence on 
which the Board can possibly decide that service connection 
for schizophrenia is warranted on a presumptive basis.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309(a).

Rather, the issue in this case is whether the psychiatric 
symptoms which manifested themselves during service in 1960 
and for which the veteran was admitted to a naval hospital 
were the manifestations of a personality disorder, for which 
service connection cannot be granted, or whether they were 
the early symptoms or manifestations of schizophrenia which 
was not diagnosed for several years thereafter.  Evidence 
favorable to a theory that the symptoms in service were 
manifestations of a personality disorder includes the service 
medical records themselves which show that a diagnosis of a 
personality disorder was rendered in service.  These records 
constitute evidence of great probative weight because they 
are the only medical records that are contemporaneous with 
service and the symptoms manifested therein and they are the 
records of the doctors who observed, first-hand, the symptoms 
in service for over a month.

Moreover, although doctors in years after service in 1968 and 
the early 1970s, diagnosed psychoneurotic disorders such as 
anxiety reaction and hysterical neurosis, the presence of 
personality disorder was also affirmed in some of those later 
reports.  For example, the November 1969 opinion of the VA 
psychiatrist reflected in the Memorandum from the Chief, 
Psychiatry Service, shows that the doctor -- while finding 
that the initial diagnosis assigned at the time that the 
veteran was admitted to the hospital in service in February 
1960, i.e., that of "acute situational maladjustment", was 
in error and while expressing the opinion that the veteran 
manifested symptoms of anxiety reaction in service just as he 
did at the time of the October 1968 VA examination, -- also 
noted that the veteran "showed some schizoid features" in 
October 1968.  In addition, the January 1971 VA examiner 
diagnosed hysterical neurosis, conversion type, "in a 
schizoid personality" which provides corroboration of the 
diagnosis rendered in service of a schizoid personality.  
Another VA examiner provided further corroboration in 
November 1973 when he noted a "schizoid personality 
make-up."

In further regard to the presence and persistence of a 
personality disorder, the Board notes that decades later, a 
dependent personality disorder was diagnosed on VAMC 
discharge summaries for periods of hospitalization in 
November 1990-January 1991 and in April-August 1991.  
Finally, concerning evidence unfavorable to the claim that 
schizophrenia had its onset in service, the Board notes that 
the first diagnosis of schizophrenia -- schizophrenic 
reaction, paranoid type, chronic -- was not shown by medical 
evidence of record until the VA examination report of May 
1975, nearly eleven years after the veteran's separation from 
the last period of service in July 1964.

Before turning to the evidence favorable to the claim for 
service connection for schizophrenia, the Board observes 
that, when the first diagnosis of schizophrenia was rendered 
in May 1975, the examiner noted psychotic symptoms, 
specifically, that the veteran was experiencing "delusional 
trends" described in the report as hearing voices and seeing 
a vision of a man dressed in white who subsequently 
disappeared.  In examination reports prior to this, including 
the service medical records, a psychosis was either not shown 
or specifically ruled out.  For example, the service medical 
records from 1960 reflect that "[h]e was free from the 
manifestations of psychosis and there was no clinical 
evidence of impaired reality testing, thought disorder, or 
grossly inappropriate affect."  The VA examiner in October 
1968 noted somewhat ambivalently with regard to psychotic 
symptoms, "Veteran denies auditory or visual hallucinations 
but states:  'at times I think somebody is following me 
around.'"  The VA psychiatrist in November 1969 suspected 
that "there might be underlying psychosis" but he did not 
definitively find or diagnose a psychosis.  The VA examiner 
in November 1973 felt that the veteran "would develop, under 
stress, an acute psychosis, most likely of a schizophrenic 
nature"; this sentence indicates that the examiner did not 
think that a psychosis was currently present but that it 
"would develop, under stress" sometime in the future.

Thus, one question that arises in this case regarding the 
time of onset of schizophrenia is whether the disease's 
earliest symptoms are necessarily psychotic symptoms.  If so, 
it would appear that the evidence of record does not bode 
well for service connection because psychotic symptoms were 
specifically ruled out in service and not definitely shown 
until 1975.

Among the evidence that is favorable to the claim that the 
symptoms exhibited in service in 1960 were the early 
manifestations of schizophrenia is the testimony of Dr. 
Capestany, who also submitted a written report which is of 
record, at a hearing held in November 1981 at the RO.  Dr. 
Capestany first rendered his opinion that the diagnosis of a 
schizoid personality disorder made in service in 1960 was 
wrong because he stated that a personality disorder begins in 
childhood and gets worse in adolescence and adulthood.  He 
suggested that such a personality disorder would have been 
detected in the veteran's first period of service from 
February 1956 to July 1959 and that it would have affected 
his ability to complete that tour successfully.  Instead, he 
noted that the record showed that he was given an honorable 
discharge and recommended for reenlistment.  Second, Dr. 
Capestany stated that schizophrenia is a disease that has a 
"prodromal" phase which may last a few months or several 
years and that, during this phase, many different diagnoses 
may be rendered, as happened in this case, before the disease 
is recognized as schizophrenia.  Finally, Dr. Capestany 
rendered his opinion that the disease that the veteran had 
since 1960 was schizophrenia and the symptoms that he had in 
service were not recognized as early manifestations of 
schizophrenia because the disease was in the prodromal phase 
at that time, schizophrenia is difficult to diagnose during 
that phase, and the symptoms are often mistaken for 
manifestation of other disorders.

Dr. Capestany's testimony showed that he had carefully 
reviewed the medical evidence of record in the case that 
existed up to that point in 1981.  Moreover, his testimony is 
persuasive because he discusses the distinctions between a 
personality disorder and schizophrenia and he describes the 
nature of the development of schizophrenia, including the 
early stage called the prodromal phase.  The Board notes 
that, as Dr. Capestany indicated, the "[o]nset of 
schizophrenia may be sudden (over days or weeks) or slow and 
insidious (over years)."  MERCK MANUAL 193 (17th ed. 1999).

The natural history of schizophrenia can 
be described in sequential phases.  In 
the premorbid phase, the influence of 
risk factors and developmental 
vulnerabilities may be detectable.  In 
the prodromal phase, subclinical signs 
and symptoms -- such as withdrawal, 
irritability, suspiciousness, and 
disorganization -- develop before 
manifest illness, signaling impending 
decompensation.

MERCK MANUAL 193 (17th ed. 1999).

The Board observes that Dr. Capestany's testimony as well as 
the excerpt that the Board has taken from the MERCK MANUAL show 
that psychotic symptoms such as hallucinations and delusions 
are not indicative of the prodromal phase of schizophrenia.  
Rather, the early phase may be manifested by such symptoms as 
irritability and withdrawal.

Withdrawal and irritability were symptoms noted during 
service.  It was noted in the 1960 Medical Survey that the 
veteran "had withdrawn from other crewmembers aboard his 
ship".  He was described as "unsociable and seclusive".  
Concerning irritability, it was noted that the veteran's 
behavior aboard ship was marked by "highly agitated behavior 
and [] threatening others" and by "frequent outbursts of 
hostility and anger with little provocation."  Thus, the 
Board notes that some of the symptoms associated with the 
prodromal stage or phase were shown in service and this 
further supports Dr. Capestany's opinion that the symptoms in 
service were of the prodromal phase of schizophrenia.

Nevertheless, prior to 1981 and Dr. Capestany's testimony, 
there was no direct medical evidence of a relationship 
between the symptoms in service and schizophrenia.  In this 
regard, no other doctor had clearly stated that the symptoms 
in service were early manifestations of schizophrenia, 
although most had not addressed the question at all.  
However, the doctors in service indicated by the diagnosis of 
a schizoid personality disorder that they did not find the 
symptoms indicative of schizophrenia.

Over the years, however, more medical evidence has been 
submitted in support of Dr. Capestany's opinion.  In 
particular, the Board notes that Dr. Keene expressed her 
opinion in 1986 that the veteran had been a schizophrenic for 
many years and that the condition "started upon his first 
commitment to the naval hospital in 1960."  Like Dr. 
Capestany, Dr. Keene's opinion is particularly persuasive 
because her report shows that she carefully reviewed the 
medical evidence in the case, providing a detailed chronology 
of the evidence and often quoting medical reports verbatim.  
Finally, the theory that the symptoms shown in service were 
actually the early manifestations of schizophrenia is now 
further supported by the 1995 and 1998 statements of Dr. 
Correa.

In light of the evidence of Drs. Capestany, Keene, and 
Correa, the Board finds that it cannot conclude that the 
preponderance of the evidence is against the claim for 
service connection for schizophrenia in this case.  Although 
the service medical records, as well as later medical 
evidence, are probative evidence of the existence of a 
personality disorder in this case, the Board finds there is 
now an approximate balance of evidence that the symptoms in 
service were indicative of an early stage of schizophrenia.  
Accordingly, resolving reasonable doubt in favor of the 
veteran, the Board concludes that service connection for 
schizophrenia may be granted in this case.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 1991).   


ORDER

Service connection for schizophrenia is granted.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 

